IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1630
                              Filed August 1, 2018


TRACIE PRIER,
     Plaintiff-Appellant,

vs.

MARY BILLHYMER,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Paul D. Miller,

Judge.



      Plaintiff appeals the district court decision dismissing her action for failure

to timely serve notice on defendant. AFFIRMED.



      Siobhan Briley of Pugh Hagan Prahm, P.L.C., Coralville, for appellant.

      Allison R. Abbott of Elverson, Vasey & Abbott, L.L.P., Des Moines, for

appellee.



      Considered by Potterfield, P.J., Tabor, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                             2


SCOTT, Senior Judge.

          Tracie Prier appeals the district court decision dismissing her action for

failure to timely serve notice on Mary Billhymer. Prier did not serve Billhymer with

notice of the lawsuit within ninety days after the petition was filed and did not file a

motion for an extension of time to serve notice. We conclude Prier has not shown

good cause for the delay in serving Billhymer. We affirm the district court’s

decision dismissing the action.

          I.    Background Facts & Proceedings

          Prier and Billhymer were involved in a motor vehicle accident on May 20,

2015, in Iowa City. Prier filed a tort action against Billhymer on May 19, 2017.

Prier did not serve Billhymer with notice of the lawsuit within ninety days, which

was August 17, 2017, and did not file a motion requesting additional time to serve

notice.

          On August 21, 2017, at 12:57 p.m., Billhymer filed a motion to dismiss,

claiming she was not served notice within ninety days, as required by Iowa Rule

of Civil Procedure 1.302(5). Prier resisted the motion, claiming there was good

cause for the delay. She stated she had been informed Jon Vasey was Billhymer’s

attorney and attempted to serve him on August 14, 2017, but he stated “I have no

authority to accept service on behalf of Mary Billhymer.”1 On August 15, Prier

arranged for the Davis County Sheriff’s Department to serve Billhymer but it was

unable to locate her. Prier contacted a private process server on August 21, who

completed service that day at 8:10 p.m.


1
   Billhymer was represented in the district court and in this appeal by a different attorney
in the same law firm as Vasey.
                                          3


       After a hearing, the district court granted the motion to dismiss. The court

stated:

               Service was not made on Defendant until ninety-four days
       after the Petition was filed. As Plaintiff’s counsel acknowledged at
       the time of hearing, when she became aware that timely service was
       potentially going to be a problem, she should have filed a request for
       additional time to serve Defendant. Plaintiff never took the
       affirmative action of filing a request for additional time to serve
       Defendant. Additionally, Plaintiff simply has failed to establish any
       good cause for her failure to effect service on Defendant within ninety
       days of the filing of the Petition.

The court also stated, “the failure in timely service was due to Plaintiff’s counsel

inadvertence, neglect, and/or misunderstanding and ignorance of Rule 1.302(5)

and its burden.” Prier appeals the district court’s decision.

       II.    Standard of Review

       “Generally, our review on a motion to dismiss is for correction of errors at

law.” Godfrey v. State, 898 N.W.2d 844, 847 (Iowa 2017). In a motion to dismiss

for delay in service, the court may consider matters outside the pleadings. Crall v.

Davis, 714 N.W.2d 616, 619 (Iowa 2006). We are bound by the district court’s

factual findings when they are supported by substantial evidence.          Wilson v.

Ribbens, 678 N.W.2d 417, 418 (Iowa 2004).            “Evidence is substantial if ‘a

reasonable mind would accept it as adequate to reach a conclusion.’” Crall, 714
N.W.2d at 619 (citation omitted).

       III.   Discussion

       Prier claims the district court erred in dismissing her petition for failure to

timely serve notice on Billhymer. She points out the delay in serving Billhymer was

only four days. She also claims there was good cause for the delay—Vasey would

not accept service on behalf of Billhymer and the Sheriff’s Department was
                                            4


unreliable. Prier states she took affirmative action to serve Billhymer prior to the

expiration of the ninety-day period. She asserts she did not file a motion to extend

the time to serve notice because she was taking active steps to serve Billhymer

within the ninety-day timeframe. She claims it is inequitable to dismiss her petition.

       Rule 1.302(5) provides:

                If service of the original notice is not made upon the
       defendant, respondent, or other party to be served within 90 days
       after filing the petition, the court, upon motion or its own initiative after
       notice to the party filing the petition, shall dismiss the action without
       prejudice as to that defendant, respondent, or other party to be
       served or direct an alternate time or manner of service. If the party
       filing the papers shows good cause for the failure of service, the court
       shall extend the time for service for an appropriate period.

       Rule 1.302(5) “enables a defendant who has been served beyond the

ninety-day period, in the absence of an order for an extension, to move to dismiss

the petition based on unjustified delay in completing service of process.” Meier v.

Senecaut, 641 N.W.2d 532, 542 (Iowa 2002). Under the rule, service after ninety

days is considered to be presumptively abusive. Id.

       If a defendant has been served notice more than ninety days after the

petition was filed, the case will be dismissed unless the plaintiff shows good cause

for the delay. Crall, 714 N.W.2d at 620. The Iowa Supreme Court has stated

“good cause” means:

       [T]he plaintiff must have taken some affirmative action to effectuate
       service of process upon the defendant or have been prohibited,
       through no fault of his [or her] own, from taking such an affirmative
       action. Inadvertence, neglect, misunderstanding, ignorance of the
       rule or its burden, or half-hearted attempts at service have generally
       been waived as insufficient to show good cause. Moreover,
       intentional nonservice in order to delay the development of a civil
       action or to allow time for additional information to be gathered prior
       to “activating” the lawsuit has been held to fall short of [good cause].
                                           5

Henry v. Shober, 566 N.W.2d 190, 192–93 (Iowa 1997) (citation omitted); see also

Rucker v. Taylor, 828 N.W.2d 595, 599-600 (Iowa 2013). Additionally, the court

has stated:

       [G]ood cause is likely (but not always) to be found when the plaintiff’s
       failure to complete service in timely fashion is a result of the conduct
       of a third person, typically the process server, the defendant has
       evaded service of the process or engaged in misleading conduct, the
       plaintiff has acted diligently in trying to effect service or there are
       understandable mitigating circumstances . . . .

Wilson, 678 N.W.2d at 421 (ellipsis in original) (citation omitted).

       Prier filed her petition on May 19, 2017, and did not attempt service until

August 14, 2017, when she attempted to serve Vasey, who was not authorized to

accept service on behalf of Billhymer. The ninety-day period was set to expire on

August 17, 2017, and knowing she had not yet served Billhymer, Prier should have

filed a motion seeking to extend the time for service. See Meier, 641 N.W.2d at

543 (finding rule 1.302(5) “requires service within ninety days and requires the

plaintiff to take affirmative action to obtain an extension or directions from the court

if service cannot be accomplished”). “[I]f there were any question as to whether

service could be accomplished,” a plaintiff is required “to apply to the Court for an

extension of time for service.” Crall, 714 N.W.2d at 622.

       Prier did not serve Billhymer with notice of the lawsuit against her within

ninety days after the petition was filed and did not file a motion for an extension of

time to serve notice. We conclude Prier has not shown good cause for the delay

in serving Billhymer. We affirm the district court’s decision dismissing the action.

       AFFIRMED.